Acknowledgments
1. 	Applicant’s amendment, filed on 5/24/2022 is acknowledged.  Accordingly claims 1-18 and 20 remain pending.
2.	Claim 19 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220531, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement Filed After Prosecution has Been Closed
5.	The information disclosure statement (IDS) submitted on 5/24/2022, was filed after the mailing date of the Notice of Allowance on 5/23/2022. The submission is in compliance with the provision of 37 CFR 1.97.  
Allowable Subject Matter
6.	Claims 1-18 and 20 are allowed.

Reasons for Allowance
7.	The Information Disclosure Statement, submitted on 5/24/2022, has been considered by the Examiner and no new issues are raised. Therefore, it is believed that claim(s) 1-18 and 20 are still in condition for allowance.
8.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (Publication CN 113971562 A to Han) which discloses the invention claims an object rights transfer method, block chain system and a first terminal. wherein the weight transfer method applied to block chain system comprises: receiving the first terminal sent by the first article of the right transfer application, the right transfer application comprises the first identity identification of the first terminal; in response to the rights transfer application, under the condition that the second identity identification of the holding party of the first article in the block chain system is matched with the first identity identification, sending a first instruction to the first terminal, the first instruction is used for indicating the first terminal to transfer the object of the first article out. The invention can improve the safety of the right transfer.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 16 and 18, specifically the combination of steps of: establishing, by a first microprocessor from a hardware wallet, a secure wireless connection with a mobile device, wherein the mobile device is connected to a network having access to a blockchain corresponding to a digital currency; generating, by a second microprocessor from the hardware wallet, a private key and a public key;
encrypting transaction data using a hash function and the private key; producing a digital signature independent from the first microprocessor, as recited in claims 1, 16 and 18.  Moreover, the missing claimed elements from Han are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Han disclosures because it is not common to: establishing, by a first microprocessor from a hardware wallet, a secure wireless connection with a mobile device, wherein the mobile device is connected to a network having access to a blockchain corresponding to a digital currency; generating, by a second microprocessor from the hardware wallet, a private key and a public key;
encrypting transaction data using a hash function and the private key; producing a digital signature independent from the first microprocessor.  Hence, the claims are allowable over the cited prior art.  Dependent claims 2-15, 17 and 19-20 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/31/2022